Motion granted and, pending the hearing and determination of the appeal herein, delivery of any deeds of conveyance to any purchasers under the sale of the properties herein pursuant to the final judgment of the Supreme Court, New York County, entered December 15,1958, is stayed, and Joseph T. P. Sullivan, Referee to sell, is stayed from taking any steps or proceedings to complete the sale of the properties herein, including delivery of the deeds to the purchasers thereof. Case set down for argument during the February, 1959 session of the Court of Appeals.